09/03/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0273



                                    No. DA 20-0273


CITY OF HARDIN,

                Plaintiff and Appellee,

         v.

JAMES ACEVES, JR.,

                Respondent and Appellant.


                              GRANT OF EXTENSION


         Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including October 6, 2020, within which to prepare, serve, and file its response

brief.




J.W.K.


                                                                      Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                         September 3 2020